UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2207


LA, DAN E. BATTY, SR.,

                Plaintiff - Appellant,
          v.

ADRIAN L. MERTON, INC.,

                Defendant – Appellee,

          and

FINE VAN MA; CHRIS MERTON,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:13-cv-00270-GLR)


Submitted:   January 23, 2014               Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


La Dan E. Batty, Sr., Appellant Pro Se.   Katherine H. Levy,
Stephen   Michael  Silvestri, JACKSON LEWIS  PC,   Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          La Dan E. Batty, Sr., appeals the district court’s

orders   dismissing        his    amended    complaint       and   denying

reconsideration.      We   have   reviewed   the    record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Batty v. Merton, No. 1:13-cv-00270-GLR

(D. Md. Aug. 14, 2013; Sept. 17, 2013).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                     2